902 F.2d 33
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alvin MAYS, Petitioner-Appellant,v.Henry GRAYSON, Warden, State Prison of Southern Michigan,Egler Complex, Respondent-Appellee.
No. 89-1322.
United States Court of Appeals, Sixth Circuit.
May 9, 1990.

1
Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges, and DAVID D. DOWD, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Alvin Mays appeals from the district court's judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.


4
Following a jury trial, Mays was convicted of second-degree murder and possessing a firearm while committing a felony.  He was sentenced to 50-80 years imprisonment on the murder charge, and two years on the firearm charge.


5
Mays claimed that the trial court denied him the right to a fair trial by failing to instruct the jury on the lesser included offense of involuntary manslaughter, that the trial judge imposed an unconstitutional sentence, and the prosecutor's conduct denied him a fair trial.  The district court dismissed the petition as meritless.


6
Mays raises these same issues on appeal.


7
We have examined the issues and find them to be without merit for the reasons stated by the district court.


8
Accordingly, for the reasons set forth in the district court's order, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation